Appeal (1) from a judgment of conviction rendered by the County Court, Queens County, December 13, 1955, and (2) from intermediate orders therein made denying appellant’s motions (a) for a severance and for a separate trial, (b) to set aside the verdict and for a new trial, and (c) to dismiss the indictment upon his challenge to the grand jurors and to permit a resubmission to the same Grand Jury that had indicted him. On June 9, 1955 appellant was found guilty by a jury of conspiracy to defraud the City of New York (count 1), of presenting fraudulent claims to public officers for payment in violation of section 1872 of the Penal Law (counts 2 through 7), of obtaining the proceeds of such claims in violation of section 1864 of the Penal Law (counts 8 through 12), and of attempting to obtain such proceeds (count 13). The indictment contained 31 counts against appellant and others, and appellant was found guilty of all counts in which he was named. On December 13, 1955 appellant was sentenced to serve one year in the New York City Penitentiary on the first count, and sentence was suspended on the other counts. Judgment unanimously affirmed. No opinion. No separate appeal lies from the intermediate orders, which have been reviewed on the appeal from the judgment of conviction. Present — Nolan, P. J., Beldoek, Murphy, Ughetta and Kleinfeld, JJ.